Citation Nr: 1242161	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  07-27 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 20 percent for type II diabetes mellitus.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension, to include as secondary to service-connected PTSD and type II diabetes mellitus.

4.  Entitlement to service connection for arthritis.

5.  Entitlement to service connection for peripheral neuropathy, to include as secondary to service-connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Paul Sorisio, Counsel


INTRODUCTION

The Veteran had active service from September 1967 to April 1969.  

These matters come before the Board of Veterans' Appeals (BVA or Board) from November 2006 and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In December 2011, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

At the December 2011 Board hearing, the Veteran's testimony raised the issue of entitlement to service connection for venous insufficiency as secondary to the Veteran's service-connected diabetes mellitus.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The issues entitlement to increased ratings for PTSD and diabetes mellitus and the service connection issues of hypertension (merits), arthritis, and peripheral neuropathy are REMANDED to the AOJ via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  In an unappealed May 2004 rating decision (Veteran was notified on June 29, 2004), the RO denied the Veteran's original claim of entitlement to service connection for hypertension on the bases of no in-service event or injury and no nexus to service.

2.  The Veteran did not submit a notice of disagreement, and new and material evidence was not received, within one year of the notice of the May 2004 decision.

3.  Evidence received subsequent to the May 2004 rating decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for hypertension.


CONCLUSIONS OF LAW

1.  The RO's May 2004 rating decision is final as to the claim of service connection for hypertension.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for hypertension.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has satisfied its duties to notify and assist the Veteran, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision.

The RO initially denied the Veteran's claim for service connection for hypertension in a May 2004 rating decision on the basis that there was nothing shown in service (or within the one year presumptive period) and there was no indication of a nexus to service.  

A finally adjudicated claim is an application which has been allowed or disallowed by the AOJ, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2011).  The question of whether new and material evidence has been received to reopen a claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  The RO notified the Veteran of the May 2004 decision via a letter dated in June 2004, and informed him of his right to appeal, but he did not initiate an appeal of the decision.  Moreover, new and material evidence was not received within a year of that decision to preclude finality pursuant to 38 C.F.R. § 3.156(b).  Accordingly, the May 2004 rating decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103.  

The claim of entitlement to service connection for hypertension may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  "New" evidence is defined as existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki,
 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final decision consisted of the Veteran's service treatment records, post-service VA and private treatment records, and the Veteran's own statements.  The May 2004 rating decision reflects that the Veteran was diagnosed with hypertension.  The RO found that the Veteran's service treatment records were silent regarding any complaints, treatment, or diagnosis of high blood pressure.  The evidence of record did not contain evidence linking the Veteran's current symptoms to his military service.  The RO also found that service on a presumptive basis was not warranted because hypertension was not diagnosed within one year of his separation from service.  Accordingly, the claim was denied.

Newly received evidence includes a September 2005 rating decision that granted service connection for diabetes mellitus based on presumed exposure to Agent Orange.  The Veteran submitted a statement in January 2006 requesting service connection for hypertension as secondary to both his service-connected diabetes mellitus and PTSD.  The Veteran also submitted two sources from the internet, noting an increased risk of cardiovascular/high blood pressure due to PTSD and exposure to Agent Orange, respectively.  

The evidence indicating that the Veteran is now service connected for additional disabilities and the evidence from the internet are all new since the May 2004 rating decision because they were not previously before agency decision makers and are not cumulative and redundant.  Additionally, the Board finds that the newly submitted evidence indicates a possible link to service or to a service-connected disability.  As such, it relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of an appellant's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  The newly submitted evidence has been presumed credible for the purpose of determining whether to reopen the claim.  Accordingly, the claim for service connection for hypertension is reopened, and to this extent, the claim is granted.  Further development is required prior to adjudication of the claim on the merits, as explained in the Remand section of this decision.


ORDER

The claim for service connection for hypertension is reopened.  To that extent only, the appeal is allowed.


REMAND

After reviewing the record, the Board finds that additional development is warranted for the increase rating and service connection issues on appeal.  
38 C.F.R. § 19.9 (2011).  The following further development is required. 

I.  Increased rating issues

Regarding his service-connected PTSD, VA last provided the Veteran with an examination in December 2008.  The Veteran testified at the December 2011 Board hearing that his PTSD symptoms (to include intrusive thoughts, panic attacks, and trouble sleeping) have worsened since his last examination.  Board Transcript (Tr.) at 8-10.  He also noted an obsessional ritual of checking the perimeter of his dwelling every night.  Id. at 8; see also July 2008 statement (noting that he stays away from family and friends).  The Veteran is competent to report the symptoms he experiences as a result of his service-connected PTSD.  

The Veteran was last afforded a VA diabetes mellitus examination in April 2009.  At that time the Veteran was not on insulin (he was on an oral diabetes medicine, metformin) and he had not had any hypoglycemic reactions or ketoacidosis.  Since this examination, the Veteran started taking insulin (Lantus) in January 2012 and his dosage was increased from 10 units to 13 units in May 2012.  At the Board hearing, the Veteran's representative contended that the April 2009 VA examination was inadequate and that the Veteran's symptoms have worsened since this examination.  Board Tr. at 3.  

VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  Re-examination is required if evidence indicates that there has been a material change in a disability.  38 C.F.R. 
§ 3.327(a) (2011).  In light of the foregoing evidence, a remand is required for purpose of providing the Veteran with new VA examinations to determine the current severity of his service-connected PTSD and diabetes mellitus.

II.  Service connection issues

The Veteran is claiming that he has peripheral neuropathy secondary to his service-connected diabetes mellitus.  He is also claiming that his hypertension is secondary to his service-connected diabetes mellitus and his PTSD.  See January 2006 Statement from the Veteran.  He asserts his arthritis is due to a fall in service.  Board Tr. at 10.

Generally, in order to establish service connection for a claimed disorder, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Certain chronic disabilities, to include arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

The Board notes that the evidence is in conflict as to the existence of a current peripheral neuropathy disability.  An August 2007 VA podiatry note indicates an assessment of diabetes with early neuropathy.  An April 2009 VA examination report notes no objective evidence documented on podiatry examination with a monofilament test (noted to be highly sensitive for peripheral neuropathy).  An October 27, 2009 VA podiatry note indicates an assessment of diabetes with peripheral neuropathy.  A subsequent December 2009 VA examination report notes no objective findings suggestive of peripheral neuropathy.  It was noted that although diabetes mellitus is the potential etiology of painful dysesthesia, the Veteran has other medical conditions which can also cause such systems, to include low B12 levels and a history of alcohol abuse.  A follow-up March 2010 VA opinion states that the presence of diabetic neuropathy could not be confirmed.  However, at a VA podiatry clinic appointment in September 2011, the Veteran was seen for a complaint of pain in his lower legs.  

The Board notes that in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim."  Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As peripheral neuropathy was not diagnosed upon VA examination in April 2009 or December 2009, these examiners did not provide a medical nexus opinion.  In light of McClain and the October 2009 assessment of diabetes with peripheral neuropathy during the appeal period, the Board finds that a remand is necessary for another VA examination with an etiological opinion.  

Regarding the reopened claim for hypertension, the Board finds that a remand is necessary for a VA examination to obtain adequate medical opinions for this issue.  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Further, once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr, 21 Vet. App. at 311.  

A July 2006 VA hypertension examination report reflects a diagnosis of hypertension after the Veteran's claims file was reviewed and he was examined.  The examiner opined that it is not likely as not that the Veteran's hypertension is secondary to his diabetes mellitus and there was no evidence that his hypertension was aggravated by the diabetes mellitus.  While a nexus opinion was provided regarding both aspects of this secondary service connection claim, the examiner did not provide any rationale in support of the opinion.  The examiner also did not provide an opinion as to whether the Veteran's service-connected PTSD caused or aggravated his hypertension.  In light of the foregoing, the Board finds the July 2006 examiner's response to be inadequate to decide this claim and a remand is therefore necessary.  See 38 C.F.R. § 4.2 (2011) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  On remand, as will be noted below, the examiner is asked to discuss the evidence submitted by the Veteran from the internet showing a possible association between PTSD, Agent Orange and hypertension.  

III.  Records

Additionally, while on remand, current VA medical treatment records must be obtained.  VA's duty to assist includes obtaining records in the custody of a Federal department or agency.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992) (holding that where VA medical treatment records are material to the issue on appeal and are not included within the claims file, a remand is necessary to acquire such VA records because VA is deemed to have constructive knowledge of certain documents which are generated by VA agents or employees).  At the December 2011 Board hearing, the Veteran testified that he primarily receives medical treatment from the Northport VA facility.  Board Tr. at 13.  Since the Board hearing, the Veteran submitted additional records from the Northport VA from 2012, indicating that there are likely more outstanding VA treatment records.  The August 2010 Supplemental Statement of the Case indicates that the last treatment record from the Northport facility associated with the claims file is from October 2009.  Accordingly, on remand, all recent VA treatment records must be obtained.

A remand is also necessary to obtain pertinent, outstanding private treatment records.  Specifically, the Veteran stated that he "would constantly seek treatment" from his general practitioner, Dr. Miller, for painful swelling of his hands, knees and legs.  See September 2006 Statement in Support of Claim.  At present, these private treatment records have not been obtained.  Because they are pertinent, reasonable efforts should be made on remand to obtain them.  38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(c)(1).  As these treatment records could potentially affect the Veteran's pending claim for service connection for arthritis, this claim is deferred.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a letter asking him to provide the names, addresses, and approximate dates of treatment for all private (non-VA) health care providers who may have additional records pertinent to his claims, including Dr. Miller (general practitioner), whom he identified in a September 2006 statement.  

2.  After obtaining any needed assistance from the Veteran, such as a signed Authorization and Consent to Release Information (Release), make reasonable efforts (generally consisting of an initial request and a follow-up request) to obtain all available private medical records identified, if not already associated with the claims file.

3.  Obtain all of the Veteran's VA treatment records and progress reports from October 2009 until the present from the Northport VA medical center or any other VA facility where the Veteran has received treatment for his service-connected PTSD and diabetes mellitus or any other disorder on appeal.  

4.  All obtained records must either be printed and associated with the Veteran's paper claims file, or uploaded into the Veteran's electronic file contained in the Virtual VA system.  

If, after making the require amount of requests to obtain the above records, it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the AOJ should issue a Formal Finding on the Unavailability of Records Memorandum.  The Veteran should be notified of any inability to obtain records in accordance with 38 C.F.R. § 3.159(e)(1), to include the following information:  (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence.

5.  After completing all requested action in paragraphs 1-4 above, arrange for the Veteran to undergo an appropriate VA examination to determine the nature and severity of his service-connected PTSD disability.  A copy of this Remand and all relevant medical records should be made available to the examiner - such records must be made available to the examiner either in the Virtual VA eFolder, or, if the eFolder is not available (such as if the examiner has no access to Virtual VA), then via paper copies that are printed out for the examiner.  The examiner is asked to confirm that all paper and electronic records were available for review. 

Any indicated tests, if any, should be performed.  The examiner should report all pertinent findings, estimate the Veteran's GAF score, and comment on his social and occupational impairment related to his PTSD disability.  The examiner should set forth a thorough rationale for all findings and conclusions in the report.

6.  After completing all requested action in paragraphs 1-4 above, arrange for the Veteran to undergo an appropriate VA examination to determine the nature and severity of his service-connected diabetes mellitus disability.  A copy of this Remand and all relevant medical records should be made available to the examiner - such records must be made available to the examiner either in the Virtual VA eFolder, or, if the eFolder is not available (such as if the examiner has no access to Virtual VA), then via paper copies that are printed out for the examiner.  The examiner is asked to confirm that all paper and electronic records were available for review.  Any indicated tests, if any, should be performed.  The examiner should set forth a thorough rationale for all findings and conclusions in the report.

7.  After completing all requested action in paragraphs 1-4 above, arrange for the Veteran to undergo an appropriate VA examination to determine the etiology of the Veteran's peripheral neuropathy.  A copy of this Remand and all relevant medical records should be made available to the examiner - such records must be made available to the examiner either in the Virtual VA eFolder, or, if the eFolder is not available (such as if the examiner has no access to Virtual VA), then via paper copies that are printed out for the examiner.  The examiner is asked to confirm that all paper and electronic records were available for review.  The examiner should note that the Board has found that a current peripheral neuropathy disability exists during the appeal period based on the October 2009 VA podiatry note discussed above.

The examiner is asked to opine whether the Veteran's peripheral neuropathy is at least as likely as not (50 percent or greater probability) related to an event, injury, or disease in service. 

If the examiner finds that the Veteran's peripheral neuropathy is not directly related to service, the examiner is asked to opine whether the Veteran's peripheral neuropathy is at least as likely as not (50 percent or greater probability):  (a) proximately due to, or (b) chronically aggravated by, any service-connected disability, to include his service-connected PTSD and/or diabetes mellitus.  

A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.

8.  After completing all requested action in paragraphs 1-4 above, arrange for the Veteran to undergo an appropriate VA examination to determine the etiology of the Veteran's hypertension.  A copy of this Remand and all relevant medical records should be made available to the examiner - such records must be made available to the examiner either in the Virtual VA eFolder, or, if the eFolder is not available (such as if the examiner has no access to Virtual VA), then via paper copies that are printed out for the examiner.  The examiner is asked to confirm that all paper and electronic records were available for review. 

The examiner is asked to opine whether the Veteran's hypertension is at least as likely as not (50 percent or greater probability) related to an event, injury, or disease in service, to include his presumed exposure to an herbicide agent (i.e., Agent Orange).

If the examiner finds that the Veteran's hypertension is not directly related to service, the examiner is asked to opine whether the Veteran's hypertension is at least as likely as not (50 percent or greater probability):  (a) proximately due to, or (b) chronically aggravated by, any service-connected disability, to include his service-connected PTSD and/or diabetes mellitus.  The examiner is asked to discuss, as appropriate, the evidence submitted by the Veteran from internet sources, to include a source noting that PTSD is associated with an increased likelihood of cardiovascular problems and one source noting an Institute of Medicine study linking exposure to Agent Orange to high blood pressure.

A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.

9.  After all of the above has been completed, readjudicate the issues on appeal, considering all evidence of record.  If the benefits sought are not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, as appropriate.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Laura H. Eskenazi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


